           Case 1:16-cv-00005-CW Document 192 Filed 10/01/19 Page 1 of 2
Appellate Case: 19-4080 Document: 010110237612 Date Filed: 10/01/2019 Page: 1
                                                                           FILED
                                                               United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                  Tenth Circuit

                              FOR THE TENTH CIRCUIT                              October 1, 2019
                          _________________________________
                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court


   ALLEN ANDERSEN, et al.,

         Plaintiffs - Appellants,

   v.                                                           No. 19-4080
                                                       (D.C. No. 1:16-CV-00005-CW)
   STATE OF UTAH, et al.,                                         (D. Utah)

         Defendants - Appellees.




                          _________________________________

                                       ORDER
                          _________________________________

         Via an order issued on September 16, 2019, attorney Edward McBride was

  advised that if he did not submit an attorney admission application by September 26,

  2019, an order would issue referring him for potential attorney discipline and striking him

  from this appeal. To date Mr. McBride has not responded.

         Consequently, he is hereby STRICKEN from this case. Going forward, the

  appellants will be considered pro se parties. Mr. McBride is directed to advise them

  forthwith that he is no longer representing them in this matter and that they are now

  considered pro se appellants. In addition, the Clerk will open a new attorney discipline
           Case 1:16-cv-00005-CW Document 192 Filed 10/01/19 Page 2 of 2
Appellate Case: 19-4080 Document: 010110237612 Date Filed: 10/01/2019 Page: 2



  matter related to Mr. McBride’s failure to respond to this court’s directives. See 10th Cir.

  R. 46.6(C).


                                                Entered for the Court



                                                ELISABETH A. SHUMAKER, Clerk




                                               2
